Citation Nr: 0308167	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  99-11 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for Post-
traumatic Stress Disorder (PTSD) from January 13, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from August 
1961 to August 1963.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1998 rating 
decision by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which granted 
service connection for PTSD, rated 30 percent.  A January 
2001 rating decision increased the rating to 50 percent, 
effective from January 13, 2000.  In July 2002, the Board 
denied a rating in excess of 30 percent for PTSD prior to 
January 13, 2000, and sought additional development of 
evidence for the period from January 2000.


FINDING OF FACT

Since January 13, 2000, the veteran's PTSD has been 
productive of no more than considerable industrial and social 
impairment; the PTSD also has not resulted in disability 
exceeding occupational and social deficiencies in most areas 
with reduced reliability and productivity.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted 
from January 13, 2000.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 4.132, Code 9411 (1996); 38 C.F.R. § 4.103, Code 
9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000. 

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claim has been considered on the merits.  The record 
includes service medical records, VA treatment records, and 
VA examination reports.  The appellant was notified of the 
applicable laws and regulations.  The Board remand, the 
rating decision, the statement of the case, and the 
supplemental statement of the case have informed him what he 
needs to establish entitlement to the benefits sought and 
what evidence VA has obtained.  He was notified of the 
enactment and provisions of the VCAA, including of his and 
VA's relative responsibilities in development of evidence in 
the July 2002 Board remand.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Factual Background

The July 2002 Board decision and remand addressed the 
appellate period prior to January 13, 2000.

On November 1998 VA examination, the veteran reported that he 
experienced nightmares and flashbacks of a gasoline 
explosion/fire during active duty.  He indicated that because 
of the explosion, he avoided people or anything to do with 
open flames.  He related that he was irritable, had an 
increased startle response and was hypervigilent around 
fires.  He said he was unable to work due to thoughts about 
the explosion/fire.  Mental status examination revealed no 
psychomotor agitation or retardation.  Speech was appropriate 
as to rate and volume and was goal directed.  The veteran's 
mood was described as depressed and anxious and his affect 
was only mildly restrictive.  He denied any formal thought 
disorder or content disorders.  Memory and concentration were 
intact.  Insight and judgment were fair. The diagnosis was 
PTSD. A GAF score of 65 was assigned.  The examiner opined 
that the veteran met the criteria for PTSD as he was exposed 
to a traumatic event which he felt was life threatening.  The 
examiner noted that the veteran went to great lengths to 
prove his point; his symptoms appeared to be very text-book 
like.
On December 2000 VA examination, the veteran reported that he 
had sought in-patient treatment several months prior, but had 
to leave due to family illness.  He had recurrent thoughts of 
combat experiences, nightmares, anxiety, memory problems, 
sleep disturbances, irritability, and a feeling of 
detachment.  He did not like to be around people.  He denied 
symptoms or signs of mania or psychosis.  He had not worked 
since 1994.  On examination, the veteran was adequately 
groomed, and was cooperative.  His mood was depressed, and 
his affect was anxious.  There was no suicidal or homicidal 
ideation.  Insight and judgment appeared intact.  PTSD was 
diagnosed, and a GAF score of 55 was assigned.  The examiner 
commented that the veteran had a history of numerous 
psychiatric diagnoses, including alcohol dependence in 
remission.  His PTSD symptoms affected his ability to 
function occupationally and socially, as he could not 
maintain his own home and lived with his sister.  The 
examiner described the impairment as moderate to serious, and 
was mostly due to PTSD.  The veteran's PTSD appeared to have 
worsened since 1998.

VA treatment records from January 2000 to February 2003 
reveal continued treatment for PTSD.  In January 2000, the 
veteran reported nightmares and difficulty sleeping.  Chronic 
PTSD was diagnosed, and a Global Assessment of Functioning 
(GAF) score of 60 was assigned.  In May 2000, the veteran 
reported a heightened startle reaction to loud noise, and 
continued trouble sleeping.  In June 2000, while discussing 
his temper control problems, the doctor noted that the 
veteran was intense and guarded.  His affect was 
inappropriate.  The veteran was treated as an in-patient from 
August to September 2000.  He was described as "extremely 
well liked" and "a nice patient."  He complained of 
sleeping problems and nightmares.  The admission was "mostly 
for residential reasons."  In April 2001 he was treated for 
a leg injury sustained when he had a nightmare, began 
running, and struck a closet door.  He complained of memory 
problems, and had some paranoid feelings.  

The veteran was "quite depressed" in November 2001, and 
stated he was having trouble with his sister and her husband, 
as they were heavy drinkers.  A GAF score of 55 was assigned.  
In March 2002, the veteran reported continued trouble 
sleeping, and nightmares.  His sister wrote a letter 
describing "violent nightmares," running into walls at 
night, isolation, and a bad temper.  She was afraid to have 
him live with her.  In August 2002, the veteran reported that 
his flashbacks were better with medication.  The veteran 
stated he wished to get his own place to live in September 
2002.  He became angry and upset easily, and felt frustrated.  
A GAF score of 60 was assigned.  In December 2002, the 
veteran complained of nightmares and anxiety.  He felt 
paranoid at times, but had no major problems.  He was calm 
and cooperative; his hygiene was good.

On November 2002 VA examination, the veteran reported that he 
had "not been doing well" since his last examination.  He 
had nightmares, and was not getting along with others, 
including his family.  He was depressed.  He continued to 
abstain from alcohol.  He was very anxious.  He had problems 
remembering things like his phone number or PINs.  He stated 
he was on Social Security Disability for physical reasons 
(this is confirmed by earlier Social Security Administration 
records on file).  On examination, the veteran was alert and 
cooperative, but was tearful and depressed.  His hygiene was 
good.  A GAF score of 60 was assigned.  The examiner opined 
that the veteran's status was worse than at the last 
examination.  PTSD was moderately affecting the veteran.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the award of service connection for disability, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  As was noted above, this case 
has involved initial "staged" ratings; this decision is 
concerned solely with the status of the veteran's disability 
since January 13, 2000.  The evidence demonstrates that, 
overall, the veteran's condition has been consistent since 
then; hence further "staging" is not indicated.

During the course of the period covered by this appeal, the 
provisions of Code 9411 (which governs ratings of PTSD) were 
revised.  Specifically, on October 8, 1996, the VA published 
a final rule, effective November 7, 1996, amending the 
section of the Rating Schedule pertaining to mental 
disorders.  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the version of Code 9411 in effect prior to November 7, 
1996, a 50 percent rating is applied where there is 
considerable social or industrial impairment.  A 70 percent 
evaluation is for application when the ability to establish 
or maintain effective or favorable relationships with people 
is severely impaired.  The psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  The highest 
rating of 100 percent under this Code is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Code 9411 (1996).  The 
criteria for a 100% rating under DC 9411 have each been found 
to be an independent basis for granting a 100% rating.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).
Effective November 7, 1996, Diagnostic Code 9411 provides 
that a 50 percent rating is warranted where occupational or 
social impairment results in reduced reliability or 
productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where PTSD 
is manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
38 C.F.R. § 4.130, Code 9411(2002).

The Board finds that neither the pre-November 1996 nor the 
post-November 1996 rating criteria are more favorable to the 
veteran, and that the next higher, 70 percent, rating is not 
warranted under either the "old" or the "new" criteria at 
any time since January 13, 2000.  Examining psychiatrists 
have described the veteran's social and industrial impairment 
as moderate to serious.  Treating physicians do list 
"severe" PTSD, but these opinions do not address the level 
of functional impairment present due to PTSD, as the VA 
examinations do.  There has been deterioration in the 
veteran's relationship with his sister and her husband, but 
the records clearly indicate that this is due to the 
veteran's desire to abstain from drinking while his relatives 
drink heavily.  It is not due to his PTSD.  The veteran's 
sister, in an unsigned letter, stated that he was violent and 
dangerous, but he denied the allegations at the time.  
Further, the veteran has consistently been calm and 
cooperative during treatment and examination.  His 
hospitalization report from August 2000 is especially 
complimentary.  The hospitalization was reportedly 
essentially for purposes of providing him a residence.  The 
veteran's personal hygiene is good, and his thought processes 
have always been clear and logical.  The most recent VA 
examiner stated that the veteran's condition was worse than 
at the prior VA examination, but noted the same, moderate 
level of functional impairment.  The veteran reported he was 
on SSA disability for physical reasons; presumably he has not 
been seeking employment, and the effect of his psychiatric 
disability alone on his ability to obtain employment is not 
entirely evident.  Given that examinations have shown him to 
be alert, calm, cooperative, and well-groomed, the Board 
finds that severe Social and Industrial impairment is not 
shown.  Deficiencies in most areas due to symptoms such as 
suicidal ideation, obsessional rituals, speech disturbances, 
near-continuous panic or depression, impaired impulse 
control, or spatial disorientation likewise are not shown.  
The criteria for a 70 percent rating are not met under either 
version of the Schedule, and the claim must be denied.


ORDER

A rating in excess of 50 percent for PTSD since January 13, 
2000, is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

